DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slip coupling (claim 8) and contact element (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: adjusting mechanism and drive mechanism in claims 1, 16 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above certain element are interpreted under 112(f) but it is not clear from the specification exactly which structures correspond to the various elements.  For instance in different embodiments different structures appear to correspond to different elements.  Additionally subsequent claims recite structures (such as the spindle in claim 3) which appear to already be included in the means plus function interpretation of claim 1.  Correction or clarification is necessary.  Prior art has been applied below based on the Examiner’s understanding of the claims at this time.
Claim 5 recites the limitation "an additional guide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The prior claims do not recite a first guide.  As understood the spindle of claim 3 is the other guide but this is not clear from the claims as currently drafted.
Claim 7 is indefinite as it refers “a transmission ratio” but it is not clear what, if any, structure is required by the claim.  Furthermore, if no structure is required, it is not clear which of the claimed structures is to provide the transmission ratio being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-13 and 16-17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,167,180 to Kent.
Regarding claim 1 Kent discloses a fork adjuster for a forklift truck, comprising: a frame (100) provided with coupling means (101) configured to operatively couple the fork adjuster to the forklift truck; an adjusting mechanism (201) arranged in or on the frame and configured to adjust the forks; a drive mechanism (see figure 4) which can be connected operatively to the adjusting mechanism for driving the adjusting mechanism, wherein the drive mechanism is provided with contact means (200) such that the adjusting mechanism is drivable by contact of the contact means with a ground surface.

Regarding claim 3 Kent discloses the adjusting mechanism is provided with at least one spindle (201).
Regarding claim 4 Kent discloses the spindle is provided with an opposite screw thread for adjacent forks (col. 4 lines 10-12).
Regarding claim 5 Kent discloses the adjusting mechanism is provided with an additional guide (see figure 1, bottom bar which forks rest against when in use to prevent rotation).
Regarding claim 7 Kent discloses a transmission ratio between fork displacement and forklift truck displacement, wherein the transmission ratio is greater than 1 (col. 4 lines 51-54).
Regarding claim 9 Kent discloses an activator configured to activate the drive mechanism (figure 4 and col. 4 lines 15-20).
 	Regarding claim 10 Kent discloses the activator comprises a coupling with a tilting system configured to tilt the forks backwards (figure 4 and col. 4 lines 15-20).
	Regarding claim 11 Kent discloses a gear transmission for forming a non-direct transmission between the contact means and the adjusting mechanism (figure 4 and col. 4 lines 29-41).
Regarding claim 12 Kent discloses the activator comprises a contact element which can be operated by a user (operator controls for tilting the forks reads on this limitation).

Regarding claims 16 and 17 see claim 1 discussion above and col. 4 lines 55-60.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent.
Kent discloses all the limitations of the claims except a slip coupling between the contact means and the forks.
Kent teaches limiting the travel of threaded rod to prevent excess fork travel (col. 4 lines 41-44) but does not explicitly disclose a slip coupling.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Kent to include a slip coupling as such mechanisms are well known and used to prevent damage to parts in mechanical systems when resistance is too high or when something has reached the end of its range of motion.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of US 4,688,982 to Smart.
Kent discloses all the limitations of the claims except the additional guide is a spindle.
Smart teaches a fork adjusting system that includes two spindles (50/52) in order to support the forks and provide side to side travel (col. 2 lines 58-60).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Kent to include the additional guide is a spindle, as taught by Smart, in order to support the forks and provide side to side travel.  Additionally doing so entails substituting one known fork supporting means for another to yield predictable results.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of US 7,165,652 to Allerding.
Kent discloses all the limitations of the claims except a fork position sensor for measuring the position of at least one of the forks.
Allerding teaches a fork adjusting system including a fork position sensor (col. 2 lines 3-5) for measuring the position of at least one of the forks. (50/52) in order to avoid collisions between the forks and portions of the vehicle (col. 1 lines 36-40).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Kent to include a fork position sensor for measuring the position of at least one of the forks, as taught by Allerding, in order to avoid collisions between the forks and portions of the vehicle.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of US 9,745,180 to Meijer.
Kent discloses all the limitations of the claims except extendable forks.
Meijer teaches a fork lift with extendable forks. (see figure 1) to handle a variety of different pallets/loads.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Kent to include extendable forks, as taught by Meijer, in order to handle a variety of different pallets/loads.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619